Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 4, 2019

                                    No. 04-19-00104-CV

   IN RE GUARDIANSHIP OF CHARLES INNESS THRASH, an Incapacitated Person,

                      From the Probate Court No. 2, Bexar County, Texas
                                 Trial Court No. 2017PC2912
                          Honorable Tom Rickhoff, Judge Presiding


                                       ORDER
       On October 31, 2019, appellees Tonya Barina and Mary C. Werner filed a motion to
dismiss this appeal. Appellants Laura A. Martinez and Brittany A. Martinez opposed that relief.

       After consideration of the motion and response, the motion to dismiss is DENIED.




                                                   _________________________________
                                                   Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2019.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court